Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 recites the limitation "the PDMS film".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 8 and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (US Pub. No. 2018/0074694 A1).
As to claim 1, Lehmann shows a haptics structure (Figs. 6A – 6C and para. 81), comprising: a base substrate (lower support/enclosure102, Figs. 6A – 6C and para. 82); a platelike deformer (haptic actuator 601) on the base substrate (Figs. 6A – 6C and para. 83), wherein the deformer comprises a first transparent electrode (604-2, for example, para. 91, note that the electrode can be made of ITO), a second transparent electrode (604-3, for example, para. 91) and an electrostrictive material layer (compliant layer 602-2, for example) between the first transparent electrode and the second transparent electrode (Figs. 6A – 6C and para. 83), wherein the electrostrictive material layer is deformed when a voltage is applied between the first transparent electrode and the second transparent electrode (Figs. 6A – 6C and paras. 83 and 84); and a strain gauge structure (1004, 1008, 1007) located on a side of the deformer away from the base substrate, configured to measure a deformation amount of the deformer (Figs. 10A – 10C and paras. 120 – 125).
As to claim 3, Lehmann shows that a thickness of the electrostrictive material layer is between 2 um and 20 um, where endpoint values are inclusive (para. 91).
As to claim 5, Lehmann shows a protective film 104 located on a side of the strain gauge structure away from the base substrate (Figs. 6A – 6C and para. 55).
As to claim 7, Lehmann shows a controller (inherently included in any electronic touch input device), wherein the controller is configured to: send a voltage control signal to the deformer based on a touch operation on the haptics structure, wherein a voltage magnitude of the voltage control signal has a preset corresponding relation with a touch pressure of the touch operation (para. 93).
As to claim 8, Lehmann shows that the controller is further configured to: receive the deformation amount of the deformer that is under an action of the voltage control signal (para. 93) and is measured by the strain gauge structure (para. 94); determine whether the deformation amount satisfies a requirement of the touch operation (para. 93); and adjust the voltage control signal, and send the adjusted voltage control signal to the deformer, when the deformation amount does not satisfy the requirement of the touch operation (para. 93).
As to claim 10, Lehmann shows a touch display panel (Fig. 1 and paras. 56 and 57), comprising the haptics structure according to claim 1 (see rejection above), wherein the touch display panel further comprises a touch screen and a display panel (paras. 56 and 57), the touch screen is arranged on a display side of the display panel (Fig. 1 and paras. 56 and 57), and the haptics structure is arranged on a side of the touch screen away from the display panel (Figs. 6A – 6C).
As to claim  11, Lehmann shows a display area and a bezel area (Fig. 1 and paras. 56 and 57), wherein the haptics structure is located in the display area of the display panel (Figs. 1 and 6A – 6C).
As to claim 12, Lehmann shows a touch display device, comprising the touch display panel according to claim 10 (see rejection above).
As to claim 13, Lehmann shows a touch detection circuit (para. 101 ) and a controller (inherently included in any electronic touch input device), wherein the touch detection circuit is configured to: detect a touch operation on the touch screen (para. 93), and send a touch pressure and a touch position of the touch operation to the controller (para. 93); and the controller is configured to: send a voltage control signal to the deformer of the haptics structure based on the touch pressure and the touch position of the touch operation (para. 93), wherein a voltage magnitude of the voltage control signal has a preset corresponding relation with the touch pressure of the touch operation (para. 93).
As to claim 14, Lehmann shows that the controller is configured to: receive the deformation amount of the deformer that is under an action of the voltage control signal (para. 93) and is measured by the strain gauge structure (para. 94); determine whether the deformation amount satisfies a requirement of the touch pressure of the touch operation (para. 93); and adjust the voltage control signal and send the adjusted voltage control signal to the deformer, when the deformation amount does not satisfy the requirement of the touch pressure of the touch operation (para. 93).
As to claim 15 ,Lehmann shows a method for fabricating the haptics structure according to claim 1 (see rejection above), wherein the method comprises: providing the base substrate (Figs. 6A – 6C); fabricating the platelike deformer on the base substrate (Figs. 6A – 6C), wherein the fabricating the platelike deformer on the base substrate comprises: fabricating the first transparent electrode, the electrostrictive material layer and the second transparent electrode sequentially on the base substrate(Figs. 6A – 6C); and forming the strain gauge structure on the side of the deformer away from the base substrate (Figs. 10A – 10C and paras. 120 – 125).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Ando et al. (US Pub. No. 2013/0234988 A1).
As to claim 2, Lehmann does not show that electrostrictive material layer comprises a piezoelectric ceramic.
Ando shows the method of using a layer comprising a piezoelectric ceramic (para. 66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lehmann with those of Ando because designing the system in this way is a well-known method of forming a piezoelectric sheet (para. 66).	
As to claim 9,  Lehmann shows that the first transparent electrode and the second transparent electrode is inputted with the voltage control signal sent by the controller (Figs. 6A – 6C and paras. 83 and 84); the voltage control signal is an alternating current voltage signal, and the controller is configured to set a frequency and an amplitude of the alternating current voltage signal based on the touch pressure of the touch operation (Figs. 6A – 6C and paras. 83 and 84).
Lehmann does not show that one of the first transparent electrode and the second transparent electrode is grounded.
Ando shows that an electrode is grounded (para. 63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lehmann with those of Ando because designing the system in this effectively eliminates external noise (para. 63).	
Allowable Subject Matter
Claims 4 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627